Citation Nr: 1009604	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  07-13 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for peripheral 
neuropathy of the right arm.

3.  Entitlement to service connection for peripheral 
neuropathy of the left arm.

4.  Entitlement to service connection for a left knee 
disability.

5.  Entitlement to a disability rating higher than 50 percent 
for post-traumatic stress disorder (PTSD).

6.  Entitlement to a disability rating higher than 20 percent 
for residuals of back strain.

7.  Entitlement to a disability rating higher than 10 percent 
for peripheral neuropathy of the right leg.

8.  Entitlement to a disability rating higher than 10 percent 
for peripheral neuropathy of the left leg.

9.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to July 
1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Manchester, New 
Hampshire Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In a June 2006 rating 
decision, the RO denied service connection for hypertension, 
peripheral neuropathy of the right and left arms, and a left 
knee disability.  In an August 2007 rating decision, the RO 
denied ratings higher than 50 percent for PTSD, 20 percent 
for residuals of back strain, and 10 percent each for 
peripheral neuropathy of the right and left legs.  The RO 
also denied entitlement to a TDIU.

The Veteran had hearings with respect to the issues on 
appeal.  He had an RO hearing in February 2007 before a 
Decision Review Officer, and a Board videoconference hearing 
in January 2010 before the undersigned Veterans Law Judge.

The issues of service connection for hypertension and a left 
knee disability, of increased ratings for PTSD, residuals of 
back strain, and peripheral neuropathy of the right and left 
legs, and for entitlement to a TDIU, are addressed in the 
REMAND portion of the decision below, and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam War.

2.  Peripheral neuropathy of the right and left arms first 
manifested many years after service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for 
peripheral neuropathy of the right arm have not been met.  
38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

2.  The criteria for establishing service connection for 
peripheral neuropathy of the left arm have not been met 
38 U.S.C.A. §§ 1110, 1116, 5107; 38 C.F.R. §§ 3.303, 3.307, 
3.309.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2008)) redefined VA's duty to assist a claimant 
in the development of a claim for VA benefits.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  
The United States Court of Appeals for Veterans Claims 
(Court) has stated that the requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the 
timing or content of VCAA notice is harmless, however, if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

With respect to the Veteran's claim for service connection 
for peripheral neuropathy of the arms, the RO provided 
preadjudication VCAA notice in a letter issued in December 
2005.  In that letter, the RO advised the Veteran what 
information and evidence was needed to substantiate a claim 
for service connection.  The RO informed the Veteran what 
information and evidence must be submitted by him, and what 
information and evidence would be obtained by VA.  Subsequent 
letters pertaining to other claims provided notice regarding 
how VA determines disability ratings and effective dates.  
The issues were last adjudicated in an October 2007 
supplemental statement of the case.

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran, 
including service treatment records, post service treatment 
records, VA examination reports, and the transcripts of the 
2007 and 2010 hearings.  

The Veteran was notified and aware of the evidence needed to 
substantiate that claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  The 
Veteran actively participated in the claims process by 
submitting written argument and testifying at hearings.  
Thus, the Veteran was provided with a meaningful opportunity 
to participate in the claims process, and he has done so.  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notices is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the Veteran.  Therefore, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).  VA has substantially 
complied with the notice and assistance requirements; and the 
Veteran is not prejudiced by a decision on the claim at this 
time.

Peripheral Neuropathy of the Right and Left Arms

The Veteran reports that symptoms of peripheral neuropathy in 
his right and left arms became apparent after his service.  
He contends that peripheral neuropathy in his arms may be 
attributable to his exposure to herbicides during service, to 
diabetes mellitus, or to an injury during service.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and an organic disease of 
the nervous system becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 
Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 
(1999).

If a veteran was exposed to Agent Orange or another herbicide 
agent, service connection for any of the conditions listed 
under 38 C.F.R. § 3.309(e) including acute or subacute 
peripheral neuropathy will be presumed if the condition 
becomes manifest to a degree of 10 percent disabling or more.  
In the case of acute and subacute peripheral neuropathy, the 
disorder must become manifest within one year after the last 
date on which the veteran was exposed to an herbicide agent 
during service in order for service connection to be 
presumed.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

A veteran who served on active duty in the Republic of 
Vietnam during the period from January 9, 1962 to May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during service.  38 C.F.R. § 3.307(a)(6)(iii).  
The Veteran's service in the early 1970s included service in 
Vietnam.  He is presumed to have been exposed to an herbicide 
agent during that service.

The Veteran's service treatment records do not show reports 
of symptoms affecting his arms.  During service, the Veteran 
was in a motor vehicle accident, and he had repeated 
treatment for low back pain, sometimes accompanied by 
symptoms in the lower extremities.  In the course of that 
treatment he did not report upper back, neck or arm symptoms.

After service, the Veteran received VA and private medical 
treatment in the 1970s for problems affecting his low back 
and lower extremities.  The claims file contains records of 
private medical treatment in March 1991, at St. Joseph 
Hospital in Nashua, New Hampshire.  The Veteran reported that 
he was injured in a vehicle accident in February 1991, and 
had subsequent neck and upper limb complaints.  An MRI and a 
CAT scan showed left sided spurring, at the C6-C7 vertebral 
level, described as consistent with a possible nerve root 
compression syndrome.  Total myelography was essentially 
unremarkable.  The treating physician recommended against 
surgery at that time.

Records of VA treatment in August 2003 reflect his reports of 
low back pain with radiating pain, as well as numbness and 
tingling, in his arms and legs.  In ongoing treatment in 
January 2004, the Veteran reported neck pain, and numbness 
and tingling in his upper arms when they were elevated.  A 
clinician found normal strength, sensation, and ranges of 
motion in the Veteran's upper extremities.  In a February 
2004 orthopedic consultation, the Veteran reported pain in 
his neck, back, and arms, and heavy feeling in his arms when 
they were raised over his head.  The physician noted 
tenderness of the trapezius bilaterally and of the right 
lateral epicondyle.  The arms had full range of motion, and 
neurological function was grossly intact.  The physician's 
impression was probable fibromyalgia.  The Veteran had a 
neurology consultation in March 2004.  After two minutes of 
holding his arms over his head, he developed aching and 
weakness in his arms.  The physician found that sensation in 
the arms was normal.  The cervical spine appeared normal on 
MRI.  In May 2004, a physician provided an impression of mild 
right ulnar neuropathy.  In July 2004, the Veteran reported a 
history of numbness in his lower arms when working with his 
arms raised, including when working driving a truck.

In December 2005, the Veteran asserted that service 
connection was warranted for nerve damage in his arms and 
legs.

In the February 2007 RO hearing, the Veteran indicated that 
he had been diagnosed with diabetes.  The Veteran reported a 
five to ten year history of numbness and tingling in his 
upper extremities.  He stated that he did not experience such 
symptoms while he was in service, but that the symptoms arose 
sometime in the 1990s.  He indicated that he had aching and 
tingling in his arms, and that the symptoms worsened when he 
worked with his arms above his head, or when he used a 
computer.  The Veteran expressed his contention that 
peripheral neuropathy in his arms could be related to his 
exposure to herbicides during his service in Vietnam.

In a February 2007 VA neurology consultation, the Veteran 
reported that for the last few years he had felt an aching 
discomfort down his arms even at rest.  He stated that using 
his arms above the level of his neck produced paresthesias, 
with tingling, and a sensation of fatigue, in his arms and 
fingers.  The consulting neurologist noted earlier imaging 
and studies.  The neurologist noted that despite longstanding 
complaints, the examination was unrevealing and the imaging 
studies and EMGs have been noncontributory.  The examiner 
noted that the Veteran may just have a myofascial pain 
syndrome, and opined, "I do not think diabetes or Agent 
Orange is contributing."

A March 2007 VA MRI of the Veteran's cervical spine showed 
degenerative changes at C2 to C7, and mild broad-based disc 
bulge at C4-C5 and C5-C6.

In a March 2007 statement, the Veteran asserted that 
peripheral neuropathy in his arms was related to his 
diabetes.

From May 2007, VA primary cares notes included a diagnosis of 
cervical spine degenerative joint disease.  On VA examination 
in June 2007, sensory examination of both upper extremities 
revealed 100 percent two-point discrimination in both hands.

In the January 2010 Board videoconference hearing, the 
Veteran stated that neuropathy symptoms in his arms began 
about 20 years earlier.  He described the symptoms as 
numbness in his arms, worsened after raising his arms for 
even a short time.  He indicated that he received VA 
treatment for the symptoms, and that the treating physician 
was not clear about the cause and history of the symptoms.  
He asserted that the arm symptoms could be related to his 
herbicide exposure during service.  He also indicated that 
the arm symptoms could be related to events in service, 
particularly occasions when he climbed down a rope to get 
from a helicopter to the ground.

Peripheral neuropathy was not shown within a year after the 
Veteran's service in Vietnam.  Therefore, the disorder may 
not be presumed to be service-connected as a result of his 
herbicide exposure during service.  Although service 
connection may not be presumed based on herbicide exposure, 
service connection can be established by direct evidence that 
the current disorder is related to the herbicide exposure, or 
by direct evidence that the condition was incurred or 
aggravated in service.

In this case, no health care professional has provided any 
finding or opinion supporting any link between the Veteran's 
arm symptoms and his herbicide exposure.  In fact, the 
neurological examiner indicated that it was doubtful the 
symptoms were related to Agent Orange or diabetes.  The 
evidence does not help to show that the current arm symptoms 
began during service or as a result of disease or injury 
during service.  The Veteran has suggested that it is 
possible that rappelling from helicopters during service 
caused strain that led to the arm symptoms.  He was not 
treated during service, however, for any arm, upper back, or 
neck complaints.  The earliest record of arm symptoms is from 
years after service, in 1991, following a post-service 
vehicle accident.  In the years since 2003, as the Veteran 
has reported numbness and tingling in his arms, he has not 
stated that the symptoms began during or soon after service.  
No health care professional has suggested a link between the 
current symptoms and any events during the Veteran's service.  
Indeed, no diagnosis of peripheral neuropathy has been 
provided during the course of the claim.  Rather, most recent 
neurological tests have been found to be unrevealing.  At 
most, the evidence reflects radiating pain from his neck to 
his arms.  

As there is no evidence of peripheral neuropathy in service 
or within one year following discharge from service, no 
competent evidence suggesting a link between his current arms 
symptoms and service, and no evidence showing a current 
diagnosis of peripheral neuropathy of the upper extremities 
during the course of the claim, the preponderance of the 
evidence is against direct or presumptive service connection.

The Veteran has also asserted a possible connection of his 
arm symptoms to diabetes mellitus.  However, his claim for 
diabetes was previously denied by the RO and was not 
appealed.  As the Veteran is not service connected for 
diabetes, there is no basis upon which to establish service 
connection for peripheral neuropathy as secondary to that 
disorder.  38 C.F.R. § 3.310 (2009).

While the Veteran has provided his opinions as to the 
possible causes of his arm symptoms, as a layperson, he is 
not competent to provide a diagnosis or etiology in matters, 
such as this, which require medical expertise.  Thus, his 
opinion that his symptoms are, in fact, peripheral 
neuropathy, and are related to service, is not competent 
medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed.Cir.2007) (noting general competence to testify 
as to symptoms but not to provide medical diagnosis).

Finally, the Board notes that a VA examination was not 
conducted in this case.  However, as there is no evidence of 
complaints concerning the arms in service, no competent 
evidence even suggesting a link between his complaints and 
service, and no current diagnosis of peripheral neuropathy 
despite neurological evaluation and testing for treatment 
purposes, the Board finds that an examination is not 
warranted.  38 C.F.R. § 3.159(c)(4).

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for peripheral neuropathy 
of the right arm is denied.

Entitlement to service connection for peripheral neuropathy 
of the left arm is denied.


REMAND

The Veteran contends that he began to have hypertension 
during service.  He also contends that his current 
hypertension is worsened by his service-connected PTSD or his 
service connected back and leg conditions.  

The Veteran's service treatment records show blood pressure 
readings of 122/92 and 132/96 in September 1971.  His 
diastolic pressure was also measured as in the 80s on 
occasions during service, and soon after service, in the mid 
to late 1970s.  Recent VA medical records reflect treatment 
for hypertension.  The assembled evidence leaves some 
question as to whether the elevated blood pressure measured 
during service constituted hypertension that continued after 
service.  The Board remands the hypertension claim for a VA 
medical examination with a file review for an opinion 
regarding the relationship between the Veteran's current 
hypertension and service or service-connected disability.  

The Board remands, to seek additional evidence, the claim for 
service connection for a left knee disability.  The assembled 
evidence reflects symptoms and possible injuries of the left 
knee during and since service.  The Veteran's service 
treatment records show treatment for low back pain, with pain 
radiating into the lower extremities, after falling down the 
stairs in 1971, and again after a motor vehicle accident in 
1972.  About two months after the 1971 fall, the Veteran 
reported pain in both legs, but particularly at the left 
lateral tibia.  In a hearing in 2010, the Veteran reported 
that he also injured his left knee in service, during combat, 
when he was rappelling from a helicopter.  The service 
treatment records do not contain any reports of x-rays of the 
Veteran's knees.  Following service in 1977, a treating 
practitioner noted that the left knee jerk reflex was 
somewhat diminished.  Later, in 1989, the Veteran reportedly 
sustained injury to his low back and knees.  He reported had 
left knee surgery in 1989, with repair of a torn meniscus.  
In 2003, the Veteran reportedly fell from a truck and injured 
both knees and his low back.  Remand is needed for a medical 
examination to clarify the current condition of the left 
knee, with review of the claims file and an opinion as to the 
likelihood of a causal link between events in service and 
current left knee disability.

The Veteran is seeking a rating higher than the current 50 
percent rating for his service-connected PTSD.  In his 2010 
hearing, he stated that his PTSD had worsened since the most 
recent VA examination, in 2007.  The Board remands the issue 
for a new examination to determine the current manifestations 
and effects of his PTSD.

Similarly, the Veteran asserts that his low back disability, 
and the disabilities of his right and left legs due to 
peripheral neuropathy, have worsened since the most recent VA 
examinations, which were performed in 2006 and 2007.  On 
remand, a new examination should be provided to obtain 
current findings.

The Veteran is seeking a TDIU.  VA regulations allow for the 
assignment of a TDIU when a veteran is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities, and the veteran has certain 
combinations of ratings for service-connected disabilities.  
If there is only one such disability, that disability must be 
ratable at 60 percent or more.  If there are two or more 
disabilities, there must be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a) (2009).  The Veteran's disability ratings 
meet those criteria.  His PTSD is rated at 50 percent, and 
his combined rating is 70 percent.  Records in the claims 
file indicate that the Veteran is not employed.  
In examination and treatment records, health care 
professionals have commented on the potential effects of 
particular disabilities on the Veteran's potential to hold 
employment.  There is no opinion, however, as to the combined 
effect of the Veteran's service-connected disabilities on his 
potential to hold employment. 

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain current treatment records from 
the VA Medical Center in Manchester, New 
Hampshire dating since October 2007.

2.  Schedule the Veteran for a VA 
medical examination to obtain an 
opinion as to whether the Veteran's 
current hypertension is related to 
service or service connected 
disability.  The claims file must be 
provided to and be reviewed by the 
examiner in conjunction with the 
examination.  After examining the 
Veteran and reviewing the claims file, 
the examiner should express an opinion 
as to whether it is at least as likely 
as not (a 50 percent or greater 
probability) that the Veteran's current 
hypertension began during service or is 
otherwise related to service.  If not, 
the examiner should express an opinion 
as whether the Veteran's service 
connected PTSD, lumbar strain, or 
peripheral neuropathy of the lower 
extremities caused or aggravates 
(permanently worsens the underlying 
disorder beyond normal progression) his 
hypertension.  If the examiner finds 
the hypertension is aggravated by the 
service connected disability(ies), 
he/she should attempt to quantify the 
degree of aggravation.

3.  Schedule the Veteran for a VA joint 
examination to address the nature of 
any current left knee disability and 
for an opinion as to whether the 
condition is related to service.  The 
claims file must be provided to and be 
reviewed by the examiner in conjunction 
with the examination.  After examining 
the Veteran and reviewing the claims 
file, the examiner should provide a 
diagnosis for any current disorders of 
the left knee.  With respect to each 
current left knee disorder, the 
examiner should express an opinion as 
to whether it is more likely, less 
likely, or at least as likely as not 
(50 percent probability) that the 
current disorder is causally related to 
service, to include his reports of left 
lateral tibial pain in service and his 
report of injuring his knee in a 
parachute jump during combat.  

4.  Schedule the Veteran for a VA 
psychiatric examination to determine 
the current manifestations and effects 
of the Veteran's PTSD.  The claims file 
must be provided to and be reviewed by 
the examiner in conjunction with the 
examination.  The examiner's discussion 
of current manifestations should 
include the extent of occupational and 
social impairment caused by the 
Veteran's PTSD.  The examiner should 
provide a Global Assessment of 
Functioning score.  In addition, the 
examiner should also provide an opinion 
as to the impact of the Veteran's PTSD 
has on the Veteran's ability to obtain 
or retain gainful employment, to 
include the impact of that disorder 
when considered in combination with his 
service connected physical disorders 
(back strain, 20 percent; peripheral 
neuropathy of both lower extremities, 
10 percent each; tinnitus, 10 percent; 
and hearing loss, 0 percent), but 
without regard to age and nonservice 
connected disabilities. 

5.  Schedule the Veteran for a VA spine 
examination to determine the current 
manifestations and effects of the 
Veteran's low back disability and of 
peripheral neuropathy of his right and 
left legs.  The claims file must be 
provided to and be reviewed by the 
examiner in conjunction with the 
examination.  All indicated tests 
should be performed and all findings 
should be reported in detail, including 
range of motion of the thoracolumbar 
spine (specifying at what degree in 
motion pain begins) and motor and 
sensory evaluation.  The examiner 
should also note the total duration, 
over the preceding twelve months, of 
any incapacitating episodes of 
intervertebral disc syndrome with 
prescribed bedrest.   

The examiner should also be asked to 
provide an opinion as to the impact the 
Veteran's back strain and peripheral 
neuropathy of the lower extremities, 
would have on the Veteran's ability to 
obtain or retain gainful employment, to 
include the impact of those disorders 
when considered in combination with his 
other service connected physical 
disorders (tinnitus, 10 percent; 
hearing loss, 0 percent) but without 
regard to age and nonservice connected 
disabilities. 

6.  Thereafter, the claims should be 
readjudicated.  If any of the remanded 
claims remains denied, issue a 
supplemental statement of the case, and 
afford the Veteran an opportunity to 
respond.  Thereafter, return the case 
to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The Veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


